Citation Nr: 0204584	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  01-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine as secondary to 
service-connected ankle disabilities.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability as secondary to service-connected 
ankle disabilities.

3.  Entitlement to an increased rating for bilateral 
maxillary and ethmoid sinusitis, currently evaluated as 30 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a right inguinal herniorrhaphy.

5.  Entitlement to a temporary total evaluation for 
convalescence due to umbilical hernia surgery in August 1999.

6.  Whether the veteran's deceased son should have been 
considered a dependent child for VA purposes from December 1, 
1994 to September [redacted], 1995. 

(The issues of entitlement to an increased rating for 
residuals of a left ankle fracture and sprains, currently 
evaluated as 20 percent disabling, and entitlement to an 
increased rating for residuals of a right ankle fracture and 
sprains, currently evaluated as 10 percent disabling, will be 
the subject of a future decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 1998 and February 2000 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. 

In a statement in support of claim dated August 16, 2001, the 
veteran waived RO review of all evidence received since the 
last rating decision (February 16, 2000).  The veteran 
testified before the undersigned member of the Board in 
September 2001.  At that time the veteran submitted a waiver 
of RO review of the additional evidence he submitted at the 
hearing.

The RO denied a claim for service connection for hearing loss 
by rating action in April 1998.  The veteran submitted a 
notice of disagreement with that rating action in October 
1998.  The RO issued a statement of the case regarding the 
issue of service connection for hearing loss to the veteran 
in April 1999.  The veteran has not submitted a substantive 
appeal with respect to this claim and consequently the claim 
for service connection for hearing loss is not currently 
before the Board.

The Board is undertaking additional development on the 
veteran's claims for entitlement to increased ratings for 
service-connected ankle disabilities pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3099, 3105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  In a January 1998 decision, the Board denied a claim for 
entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected left and right 
ankle disabilities.

2.  Evidence received since the January 1998 Board decision 
denying service connection for a low back disorder, claimed 
as secondary to service-connected left and right ankle 
disabilities, is new and so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Lumbar spine arthritis has been shown to be proximately 
due to, or the result of,  service-connected bilateral ankle 
disabilities.

4.  In the January 1998 decision, the Board denied a claim 
for entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service-connected left and 
right ankle disabilities.

5.  Evidence received since the January 1998 Board decision 
denying service connection for a bilateral knee disorder, 
claimed as secondary to service-connected left and right 
ankle disabilities, is new and so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  Bilateral knee arthritis has been shown to be proximately 
due to, or the result of, service-connected bilateral ankle 
disabilities.

7.  The veteran has crusting, discharge and headaches due to 
sinusitis, but he has not required recent surgery or 
prolonged use of antibiotic treatment due to sinusitis.

8.  The veteran has not had recurrence of a right inguinal 
hernia since discharge from service.

9.  On August 4, 1999, and then again on August 28, 1999, the 
veteran underwent surgery for repair of an umbilical hernia.

10.  The veteran's convalescence due to the August 1999 
umbilical hernia surgeries was not related to a service-
connected disability.

11.  The RO contacted the veteran on several occasions 
requesting that the veteran supply information necessary to 
determine whether the veteran's son, N.V., met the criteria 
of a child for VA purposes.

12.  The veteran failed to supply the requested information 
relevant to determine whether or not N.V. was a child for VA 
purposes.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for degenerative arthritis of the lumbar spine as 
secondary to service-connected ankle disabilities has been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

2.  New and material evidence to reopen the claim for service 
connection for a bilateral knee disability as secondary to 
service-connected ankle disabilities has been received.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Lumbar spine arthritis was incurred secondary to service-
connected bilateral ankle disabilities.  38 C.F.R. § 3.102, 
3.310(a) (2001).

4.  Bilateral knee arthritis was incurred secondary to 
service-connected bilateral ankle disabilities.  38 C.F.R. 
§ 3.310(a).

5.  The criteria for an increased rating for bilateral 
maxillary and ethmoid sinusitis have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6511 (2001).

6.  The criteria for a compensable evaluation for residuals 
of a right inguinal herniorrhaphy have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2001).

7.  The criteria for a temporary total rating based upon the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
following umbilical hernia surgeries in August 1999 have not 
been met.  38 C.F.R. § 4.30 (2001).

8.  The veteran's failure to submit the evidence requested by 
VA resulted in abandonment of his claim, and his son, N.V., 
may not be considered a child for VA dependency purposes from 
December 1, 1994 to September [redacted], 1995.  38 C.F.R. §§ 3.57, 
3.158 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  VA has since 
issued regulations consistent with the enactment of this law.  
See Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and enhanced the VA's duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Except as noted below, 
this change in the law and its enabling regulations are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, it is pertinent to note that the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are effective 
August 29, 2001.

After reviewing the claims file, the Board finds that the VA 
has fulfilled its duties to notify and assist under the VCAA 
for the claims that are adjudicated in this decision.  The 
record includes VA examination reports, as well as VA 
outpatient treatment records.  The record also contains a 
variety of private medical records.  No additional pertinent 
evidence has been identified by the veteran with regard to 
his claim for an increased rating for bilateral maxillary and 
ethmoid sinusitis, for his claim for a compensable rating for 
residuals of a right herniorrhaphy, or for the claim for a 
total rating due to convalescence.  The Board further finds 
that the veteran has been informed on several occasions of 
the evidence necessary to adjudicate his claim that his son 
was a dependent child from December 1, 1994 to September [redacted], 
1995, but the veteran has failed to submit the requested 
evidence.  The Board therefore finds that the record as it 
stands is complete and adequate for appellate review to the 
extent possible considering the veteran's failure to submit 
the requested evidence concerning his dependency claim. 


I.  New and Material Evidence Claims

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 C.F.R. § 3.303 (2001).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (a) (2001).

A prior Board decision is final, but may be reopened if new 
and material evidence is submitted in support thereof.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001).  "New 
and material evidence" means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In a January 1998 decision the Board denied the veteran's 
claim for entitlement to service connection for a low back 
disability as secondary to the veteran's service-connected 
ankle disabilities, and denied the veteran's claim for 
entitlement to service connection for a bilateral knee 
disability as secondary to the veteran's service-connected 
ankle disabilities.  These Board determinations are final.  
38 U.S.C. § 7104.

Prior to the January 1998 decision there was no evidence of 
record that provided any nexus between the veteran's low back 
or knee disabilities and his service-connected ankle 
disabilities.

The newly submitted medical evidence includes a December 6, 
1999 letter from a private physician, W.S.D., M.D.  This 
doctor expressed the opinion that the veteran had a bilateral 
knee disability, verified by MRI, which was caused or 
aggravated by his service-connected ankle disabilities.  The 
newly submitted evidence also includes a July 20, 2001 letter 
from Dr. W.S.D.  In this letter the doctor opined that the 
veteran had degenerative changes of the spine that were more 
likely than not directly related to the veteran's ankle 
injuries, which occurred in the armed services.  Since the 
newly submitted evidence indicates that there is a nexus 
between the veteran's claimed disabilities and his service-
connected ankle disabilities, the Board finds that the newly 
submitted evidence is so significant, it must be considered 
in order to fairly decide the merits of the veteran's low 
back and bilateral knee claims.  Hence, the Board finds that 
new and material evidence has been received to reopen the 
claim for entitlement to service connection for degenerative 
arthritis of the lumbar spine as secondary to the veteran's 
service-connected ankle disabilities, and to reopen the 
veteran's claim for entitlement to service connection for a 
bilateral knee disability as secondary to the veteran's 
service-connected ankle disabilities.

II. De Novo Service Connection

As noted above, private clinical opinions of record establish 
a nexus between current bilateral knee and low back 
disabilities and the service-connected bilateral ankle 
disabilities.  Osteoarthritis of the knees was diagnosed on 
VA outpatient treatment in July 1999, and a private physician 
stated in December 1999 that bilateral knee disability had 
been verified by MRI.  VA examination in January 2000 noted 
tenderness in the patellofemoral joints of both knees on 
physical examination.  X-ray examination of the knees was not 
performed.  The private treating physician's medical opinion 
is found to be competent, and has not been contradicted in 
the record.  As such, service connection is warranted for 
bilateral knee osteoarthritis secondary to service-connected 
bilateral ankle disabilities.

Degenerative arthritis of the lumbar spine has been 
clinically established.  While a January 2000 VA examiner 
stated that the veteran's lumbar spine degenerative arthritis 
should not be attributed to the service-connected bilateral 
ankle fracture disabilities, a private treating physician 
opined in July 2001 that the veteran's degenerative changes 
of the spine and low back pain were more likely than not 
directly related to the veteran's ankle injuries incurred in 
service.  The Board finds that both the VA and private 
medical examiner opinions are competent and equally probative 
of the issue at hand.  As such, with resolution of doubt in 
the veteran's favor, the Board finds that service connection 
is warranted for lumbar spine arthritis secondary to the 
service-connected bilateral ankle disabilities.


III.  Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
residuals of a right inguinal herniorrhaphy and the sinusitis 
disabilities at issue.  The Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  



A.  Increased Rating for Sinusitis

The veteran was granted service connection and a 
noncompensable rating for bilateral chronic maxillary and 
ethmoid sinusitis by rating action in February 1979.  In an 
April 1999 rating action the veteran was granted an increased 
rating of 10 percent for his sinus disability, effective from 
November 1998.  The February 2000 rating decision on appeal 
granted the veteran a 30 percent rating for his sinus 
disability, effective from August 1999 pursuant to a claim 
received on March 23, 1999.  The veteran claims that he is 
entitled to a rating higher than 30 percent for his sinus 
disability.  

A March 1997 letter from a private physician, R.M.W., M.D., 
indicates that Dr. R.M.W. believed that the veteran had 
chronic tension vascular-type headaches.  He noted that the 
veteran seemed to be convinced that he had a sinus problem as 
he was getting better on Allegra.  Dr. R.M.W. advised the 
veteran to restart Amitriptyline.

An August 1999 VA outpatient record indicates that the 
veteran complained of severe throbbing headaches over the 
parietal temporal area bilaterally.  The veteran reported no 
nausea or vomiting, no blurry vision, no rhinorrhea, and no 
tearing.  A December 1999 VA outpatient record indicates that 
the veteran had a history of severe headaches for which he 
had been given Claritin and Flonase, and these medications 
had decreased the severity of his headaches.  Examination 
revealed that the veteran's nose was red and excoriated, 
especially on the left. The impression was allergic 
rhinitis/sinusitis.

An October 1999 letter from E.D.L., M.D., indicates that the 
veteran was under his care for headaches, thought to be 
related to ethmoid sinusitis as documented by a March 1999 
CAT scan of the paranasal sinuses.

On VA examination in January 2000, the veteran reported 
chronic sinus problems including nasal obstruction, crusting, 
and yellow nasal discharge.  The veteran also reported 
chronic headaches.  He stated that the headaches included 
occasional vision changes and vertigo when bending to 
standing up.  The veteran also described scotoma.  The 
veteran asserted that when the pain was severe he simply 
could not function.  The veteran reported occasional nasal 
obstruction, with one nostril completely occluded.  The 
veteran had a history of septal deviation for which he had 
surgery in 1986.  The veteran stated that he had recent 
occasional epistaxis.  The veteran also stated that he had 
taken Claritin for the past two to three months with marked 
improvement in his headaches.  He reported only one very 
severe headache in that period of time, but that he still had 
chronic headache pain.  Examination of the veteran's nasal 
cavity revealed a wide nasal septum.  There were allergic 
rhinitis-type changes throughout the nasal cavity, with clear 
discharge.  The veteran had some tenderness over the frontal 
sinuses.  The diagnoses included chronic sinusitis, allergic 
rhinitis, chronic headaches, and temporomandibular joint 
pain.  The examiner recommended that the veteran receive 
continued treatment for his sinusitis and allergic rhinitis.  
He also noted that if the veteran's sinus problems persisted 
the veteran should get an allergy workup.  The examiner 
further stated that the veteran's temporomandibular joint 
pain might be contributing to his headaches.

At the September 2001 hearing the veteran testified that he 
had headaches, dripping, and crusting due to his sinusitis.  
He reported that the headaches were constant, with severe 
flare-ups once or twice a month.  He stated that when they 
became severe he could not function.  He testified that he 
had missed work on 10 occasions in the past year due to his 
headaches.  At the hearing the veteran submitted a list 
showing the dates that he had missed work from January to 
August 2001. 

Sinusitis is rated as follows: Following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, sinusitis is rated as 50 percent disabling.  
Sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting is 
rated as 30 percent disabling.  38 C.F.R. Diagnostic Codes 
6510-6514 (2001).

The veteran maintains that his sinusitis symptoms, most 
prominently his severe headaches, entitle him to a rating in 
excess of 30 percent.  The veteran has had frequent and 
severe headaches, however, the record reveals that these have 
decreased since the veteran began taking Claritin and 
Flonase.  Even when not considering medical evidence that 
indicates that the headaches could be due to factors other 
than sinusitis, the record does not show that the veteran has 
had prolonged antibiotic treatment for sinusitis.  The Board 
also notes that the veteran has not had any nasal surgery 
since the nasal septal reconstruction performed in January 
1986.  Since the veteran has not had recent surgeries due to 
sinusitis, and since he has not been shown to have chronic 
osteomyelitis, or the need to undergo prolonged antibiotic 
treatment for sinusitis on a frequent basis, the Board finds 
that the preponderance of the evidence establishes that the 
veteran's sinusitis symptoms do not meet the criteria for a 
50 percent rating.  Accordingly, an increased rating for 
bilateral maxillary and ethmoid sinusitis is not warranted. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


B.  Residuals of a Right Herniorrhaphy

By rating action in February 1979, the veteran was granted 
service connection and a noncompensable rating for post 
operative right inguinal herniorrhaphy.  The veteran 
submitted a claim for an increased rating for his service-
connected residuals of a right herniorrhaphy condition in 
March 1999.

The service medical records reveal that the veteran underwent 
surgical repairs of right inguinal herniae in June 1972, 
August 1974, and in October 1974.  The record does not reveal 
that the veteran required surgical repair of a right inguinal 
hernia subsequent to October 1974.  

Private medical records from J.R.S., M.D., dated from May 
through August 1998 reveal no complaints attributed to the 
veteran's post operative right inguinal herniorrhaphy.  

VA inpatient, outpatient and surgical records dated from 
November 1995 to December 2000 reveal no recurrence of a 
right inguinal hernia.  In November 1998 the veteran 
complained of episodic bulges in the right inguinal area.  
The assessment included recurrent right inguinal hernia.  
However, on VA laparoscopic examination in November 1998 
there were adhesions in the right lower quadrant, but no 
evidence of any right inguinal hernia.  While a March 1999 VA 
outpatient treatment report indicates that the veteran 
underwent a right inguinal hernia repair in November 1998, 
the November 1998 surgical report indicates that the veteran 
actually underwent a left inguinal hernia repair at that 
time.  An April 1999 VA outpatient treatment record indicates 
that the veteran complained of right groin pain.  Examination 
revealed tenderness in the right inguinal area, but no 
hernia.  In May 1999 the veteran again complained of right 
inguinal pain.  No inguinal defects were found upon 
examination.  

On VA examination in December 1999 the veteran reported 
having had three right inguinal herniorrhaphies in the 
1970's, with continuing pain.  He was noted to have had a 
left inguinal herniorrhaphy and umbilical hernia repair in 
November 1998.  The umbilical hernia was noted to require 
further repair in April and again in August 1999.  The 
veteran reported that he still had some pains in the lower 
abdominal area and usually wore an abdominal binder to help 
relieve the situation.  Examination revealed no evidence of 
recurrence of hernia at that time.

At the September 2001 hearing the veteran testified that he 
had constant pain where his right inguinal herniae were 
repaired.  He reported that he had flare-ups of that pain 
once or twice a month.

A noncompensable evaluation is warranted for a small, 
reducible inguinal hernia; for one which is without true 
hernia protrusion; and for any preoperative inguinal hernia 
which is remediable.  A 10 percent evaluation is appropriate 
for a recurrent postoperative hernia which is readily 
reducible and well supported by a truss or belt. 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

In this case the evidence of record does not show that the 
veteran has had recurrence of a right inguinal hernia since 
service.  Since a compensable rating is not for assignment 
unless there is a recurrent hernia, the preponderance of the 
evidence is against the claim.  The veteran does not meet the 
criteria for a compensable rating for residuals of a right 
herniorrhaphy.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


IV.  Temporary Total Rating under 38 C.F.R. § 4.30

At the September 2001 hearing, the veteran claimed that he 
was entitled to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 due to convalescence following umbilical 
hernia surgeries in August 1999.  He asserted that a VA 
physician, J.E.I., M.D., told him that his August 1999 
umbilical hernia surgery was related to his service-connected 
right inguinal hernia.

An August 4, 1999 VA surgical report indicates that the 
veteran had a history of three right inguinal hernias being 
repaired in the 1970s.  It was reported that, more recently, 
he had undergone left inguinal hernia repair, and 
simultaneous repair of a left umbilical hernia in November 
1998.  Subsequently he had repair of recurrent umbilical 
hernia in April 1999.  The August 4, 1999 report indicates 
that the veteran underwent surgical repair of an umbilical 
hernia using marlex mesh.  The records reveal that following 
the surgery the veteran developed a seroma at the hernia 
repair site and he was hospitalized from August 28, 1999 to 
August 31, 1999 at a VA facility for treatment.  A VA Form 
10-2577F, Security Prescription Form, dated August 31, 1999, 
and apparently signed by a VA physician, states that the 
veteran could not engage in any strenuous duty for 30 days 
due to his hernia surgeries.

VA outpatient records reveal that the veteran was examined by 
a VA physician, J.E.I., M.D., in December 2000.  The examiner 
stated that the veteran's umbilical hernia had "healed" 
with no evidence of recurrence.  At that time the veteran 
asked the VA physician if there could be any relationship 
between herniae or recurrence.  The examiner noted that once 
there was a weakness, which caused a hernia, prevention of 
further herniae could not be guaranteed because in repairing 
the defects, the surrounding tissues could be weakened to 
some extent, thus making it possible for a new or recurrent 
hernia to develop.  He further stated that it was well known 
in medical circles that once there was a hernia repair, and 
another hernia developed, it was more likely for additional 
recurrences than if there were no hernia in the first place.

The pertinent provisions of 38 C.F.R. § 4.30 state that: A 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted for 
treatment of a service-connected disability that resulted in 
surgery requiring at least one month of convalescence, or for 
surgery with severe postoperative residuals such as 
therapeutic immobilization of one major joint or more, or 
immobilization by cast, without surgery, of one major joint 
or more.  

In this case the veteran seeks a total disability rating for 
convalescence for treatment of an umbilical hernia.  However, 
a temporary total rating for convalescence is only for 
assignment when there is treatment for a service-connected 
disability and service connection is not in effect for an 
umbilical hernia.  While the veteran testified that a VA 
physician has stated that the umbilical hernia was caused by 
his service-connected right inguinal hernia, the medical 
evidence of record indicates otherwise.  That VA physician 
only stated that once a person has had a hernia in a 
particular area, that area is weakened and he is more likely 
to have further herniae in that area.  The VA physician made 
no connection between the veteran's umbilical hernia and the 
service-connected residuals of a right inguinal 
herniorrhaphy.  In fact none of the medical evidence of 
record indicates that there is any relationship between the 
veteran's umbilical hernia and his service-connected 
residuals of a right inguinal herniorrhaphy.  Since service 
connection is not in effect for an umbilical hernia and since 
the medical evidence of record shows no nexus between an 
umbilical hernia and a service-connected disability, a 
temporary total rating for convalescence due to umbilical 
hernia surgery in August 1999 is not warranted.  38 C.F.R. § 
4.30(a).

V.  Whether the Veteran's Son was a Child for VA Purposes

The veteran seeks to have his son, N.V., considered a child 
for VA purposes from November 1994 until N.V.'s death on 
September [redacted], 1995.  The veteran reported that his son was 
found to have leukemia in March 1994.  He asserted that his 
son was his dependent from that date until his death in 
September 1995.  The veteran further asserted that the 
veteran was in high school during part of this time and that 
he was registered to attend college during part of this time.  

The veteran's combined disability compensation rating was 
increased from 10 percent to 30 percent by a Supplemental 
Statement of the Case rating action in January 1997.  The 
combined 30 percent rating was made effective from November 
19, 1994.  In February 1997 the RO wrote to the veteran and 
informed him of the increase in his compensation benefits.  
The RO also enclosed VA Forms 21-674 (Request for Approval of 
School Attendance) in order that the veteran could claim any 
children who were still in school as dependents.  The letter 
informed the veteran that the evidence should be submitted 
within a year.

In February 1997 the veteran submitted a VA Form 21-674 with 
information concerning his youngest son, A.V.  With that form 
the veteran submitted a note in which he stated that he did 
not supply his other son, N.V.'s, Social Security Number 
because N.V. died on September [redacted], 1995 after battling 
leukemia for 18 months.

In a March 1997 letter, the veteran stated that his son, 
N.V., had been a senior in high school when he was diagnosed 
with leukemia in March 1994.  The veteran went on to say that 
his son enrolled in college but never was able to attend due 
to his illness.  With this letter the veteran enclosed his 
son's birth certificate showing that N.V. was born July [redacted], 
1974.  Also enclosed was his son's death certificate, which 
confirmed that N.V. died on September [redacted], 1995 from leukemia.

In a September 1997 letter the RO again sent the veteran a 
copy of VA Form 21-674 (Request for Approval of School 
Attendance) and requested that the veteran fill it out 
regarding his son, N.V. and return it.  The RO also asked the 
veteran to supply any evidence which would show that N.V. 
became permanently incapable of self support prior to age 18.  
This letter further advised the veteran that he should 
provide the evidence within a year.

The veteran wrote to the RO in September 1997 stating that he 
thought that he should receive additional benefits from 
December 1, 1994 to September [redacted], 1995 due to his dependent 
son, N.V.  He asked the RO what further action he needed to 
do to get his claim resolved.

In an October 1997 letter the RO informed the veteran that he 
needed to fill out and submit a VA Form 21-674 (Request for 
Approval of School Attendance) or submit evidence that N.V. 
had become incapable of self support due to a mental or 
physical disability prior to the age of 18.  

At the September 2001 hearing the veteran did not provide any 
testimony as to why his son, N.V., should have been 
considered a dependent child from December 1, 1994 to 
September [redacted], 1995 for the purpose of compensation benefits.

A review of the record indicates that the veteran never 
submitted a VA Form 21-674 (Request for Approval of School 
Attendance) for his son, N.V., and he never submitted any 
evidence indicating that N.V. was incapable of self support 
prior to the age of 18.

The Board notes that the veteran reported that N.V. developed 
leukemia in March 1994 while he was a senior in high school.  
This would indicate that N.V. graduated from high school in 
June 1994 and thus would not have been entitled to be 
classified as a child due to high school attendance as of 
December 1, 1994.  Furthermore, the veteran admitted that 
N.V. did not actually attend college.  This would indicate 
that the N.V. was not a child due to school attendance 
between December 1, 1994 and September [redacted], 1995.  Furthermore, 
the veteran reported that N.V. had been discovered to have 
leukemia in March 1994.  In March 1994 the veteran was 19 
years old.  This would indicate that N.V. was not incapable 
of self support due to mental or physical disability prior to 
the age of 18.  

Regardless, the Board is of the opinion that the veteran's 
failure to submit evidence requested by the VA resulted in 
abandonment of his claim.  If the VA requests evidence but 
such evidence is not furnished within a year of the 
notification, the claim is deemed abandoned, and no benefits 
may be paid or furnished based upon the application.  38 
C.F.R. § 3.158(a).  The law has thus recognized that the 
claimant has the responsibility of cooperating with the VA in 
gathering any evidence necessary to prosecute the claim.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991).  In this case 
the veteran was informed of the evidence necessary to 
adjudicate his claim on several occasions.  In February 1997 
and September 1997 letters the RO specifically told the 
veteran that he had a year to supply the requested 
information.  The veteran never submitted the requested 
information.  The veteran's continued letters stating that he 
wanted his son to be considered a dependent does not make up 
for the fact that he continued to ignore the RO's request 
that he supply the necessary evidence in order that a 
determination could be made.  Since the veteran did not 
supply the requested evidence within one year of 
notification, the Board finds that his claim that his son 
should be considered a child for dependency purposes was 
abandoned.  Accordingly, the veteran's claim that his son, 
N.V., was a child from December 1, 1994 to September [redacted], 1995, 
must be denied.



ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine, as secondary to 
service-connected ankle disabilities, is granted.

Service connection for degenerative arthritis of the lumbar 
spine secondary to service-connected ankle disabilities is 
granted.

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a bilateral knee disability, as secondary to service-
connected ankle disabilities, is granted.

Service connection for bilateral knee osteoarthritis as 
secondary to service-connected ankle disabilities is granted.

Entitlement to an increased rating for bilateral maxillary 
and ethmoid sinusitis is denied.

Entitlement to a compensable rating for residuals of a right 
herniorrhaphy is denied.

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 based on a period of convalescence, following VA 
surgery for an umbilical hernia in August 1999, is denied.

The claim that the veteran's son, N.V., was a child for VA 
purposes from December 1, 1994 to September [redacted], 1995 is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United 
States Court of Appeals for Veterans Claims," you are 
no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



